DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendments to the claims, filed March 1, 2022, are acknowledged. Claims 1, 3 and 4 are amended. Claims 2 and 5-8 are cancelled. No new matter has been added. Claims 1 and 3-4 are pending and currently considered in this office action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Saka (previously cited, US 20060213127 A1), with evidence by Matweb (previously cited, http://www.matweb.com/search/datasheet.aspx?bassnum=AMECo00&ckck=1), in view of Mikus (US 20080187778 A1).
Regarding Claim 1, Saka discloses a method of strengthening a binder metal phase of a sintered body (see Abstract; see para. [0004] and [0015]; one of ordinary skill in the art would appreciate a hard metal and cermet for the sintered ceramics cutting tool reads on the claimed limitations), the binder metal phase strengthening method comprising: 
ejecting spherical shaped ejection particles (one of ordinary skill in the art would appreciate that the shot blasting abrasive particles would be spherically shaped, as is well known to those of ordinary skill in the art of shot blasting; see also para. [0005] disclosing spherical abrasives, or particles having a convexly curved surface, and para. [0009]) against a surface of a sintered body having ceramic particles and a binder metal phase bonding the ceramic particles together (see para. [0015]; one of ordinary skill in the art would appreciate that a sintered cermet would comprise the claimed structure of ceramic particles and binder metal phase; see also para. [0035] and examples 11-14 in Table 3 which disclose cemented body comprising Co binder metal bonded with ceramic particles of WC),
by ejecting the spherical shaped ejection particles together with a compressed gas at an ejection pressure of from 0.2 MPa to 0.6 MPa or at an ejection velocity of from 80 m/s to 200 m/s (see para. [0009]; ejection parameters of 2-250m/s and 0.1-0.5MPa reads on the claimed ranges; see also Table 3, examples 11-14 which show velocities of 50-65 m/s and 0.15-0.35MPa, respectively) and 
the spherical ejection particles having a hardness that is not less than the hardness of the binder metal phase and that is a hardness of not more than 1000 HV (see para. [0009]; an ejection particle hardness of 500HV or more; see also Table 3, example 11 which shows zircon with a hardness of 810HV; additionally, one of ordinary skill in the art would appreciate that Co as a binder metal would 
being particles of from 100 grit to 800 grit (having an average particle diameter of from 20 um to 149 um) (see para. [0009]; 0.1-200um ejection particle size reads on the claimed ranges; see also Table 3, examples 12-14 which show particle sizes of 20-50um, respectively).

Saka discloses wherein ejection particles toughen the surface of a cutting tool made of sintered cermet material (see para. [0009]), but does not disclose wherein the sintered body employed as a treatment subject is a sintered body having a ceramic film coated on at least a portion of surface at a thickness of not more than 5 um, and the ejection particles are ejected against the sintered body at the portion of the surface coated with the ceramic film.
Mikus discloses wherein the WC-Co sintered carbide tool may have a hard coating film coated on at least a portion of surface at a thickness of 5um (see para. [0002] and [0017]; one of ordinary skill in the art would appreciate that a coating with WC grains reads on hard coating; 5um coating reads on the claimed range; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05) in order to increase tool cutting life, improve toughness, and provide resistance to chipping and deformation at elevated temperatures (see para. [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a hard coating film of 5um, as taught by Mikus, for the invention disclosed by Saka, in order to provide increased tool cutting life, improved toughness, resistance to chipping and also resistance to deformation at higher temperatures (see teaching by Mikus above). It would have further been obvious to have applied the toughening blasting of Saka to the hard coating film disclosed by Mikus. One would be motivated to do this in order to further toughen the tool for prolonged tool life and heat resistance (see Saka, para. [0007] and teaching above).



Regarding Claims 4, Saka discloses wherein the ejection particles may be ceramic (see abrasive materials listed in Table 1 which are ceramic particles) and wherein the hardness of the particles are at least 500 HV (see para. [0009]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 

Response to Arguments
Applicant's arguments, filed March 1, 2022, have been fully considered but they are respectfully not found persuasive.
Applicant argues that Mikus performs a heat treatment prior to applying the ceramic coating. Applicant argues that the heat treatment would be equivalent to the shot blasting of Saka, and therefore one of ordinary skill in the art would apply shot blasting prior to coating the ceramic film.
This argument is not found persuasive.
In response to applicant's argument that one of ordinary skill in the art would apply the film to the sintered body only after shot blasting, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
One of ordinary skill in the art would appreciate applying the shot blasting to the sintered body which already comprises the ceramic film. It would be obvious to do so because the shot blasting is already been shown to be beneficial to improving the properties of the sintered body, and therefore the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           
/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735